Citation Nr: 1608742	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, in November 2011, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), asserting that he is unemployable due to PTSD.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, TDIU is part of the increased rating matter before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in March 2011 where the examiner noted that the Veteran appeared very nervous during the interview.  The Veteran tapped his feet and shredded a piece of tissue during the examination.  He reported trouble sleeping, nightmares, feelings of nervousness, anxiousness, and tension.  He stated that he feels confused often and avoids loud noises.  He also reported that he is socially isolated.  He reportedly had suicidal and homicidal feelings.  He reported that he is not able to work.  The examiner noted the Veteran's treatment history work history, including the Veteran's reports of having over 30 different jobs since service.  The examiner noted that the Veteran had been married for over 40 years and has reportedly lost his temper with his wife many times.  The Veteran reported that he had been verbally abusive to his sons when they were younger.  The Veteran reported that his current symptoms included difficulty with his memory and concentration, difficulty focusing, nightmares several times a week, difficulty sleeping, anger and irritability issues.  He also reported that he experiences flashbacks to his Vietnam tour and a strong startle response to loud noises.  

On examination, the examiner noted that the Veteran was neatly and casually dressed; cooperative with the evaluation process; and had a controlled and appropriate affect.  The examiner noted that the Veteran "broke down" a couple of times during the interview and started crying.  The Veteran's recent, intermediate, and remote memory were intact.  There was no evidence of hallucinations or delusions.  He was oriented and alert.  The examiner noted that the Veteran appeared mildly anxious.  The examiner also noted that in the previous year, the Veteran's PTSD symptoms had become more frequent, more severe and had lasted longer.  In that regard, the examiner noted the Veteran's daily sleep disturbances, nightmares 3 to 4 times per week, memory problems, difficulty concentrating, anger and irritability issues, flashbacks to Vietnam experiences, hypervigilence, and increased arousal and startle responses.  The examiner opined that the Veteran "has experienced significant occupational [and] social impairment due to his symptoms of PTSD."  The examiner further opined that that the Veteran's "symptoms have impaired his thought process and his ability to effectively communicate with others."  He opined that the Veteran also has difficulty controlling his anger and his irritability.  He assigned him a GAF score of 50.  

In the Veteran's October 2011 Notice of Disagreement, he stated that he is unable to work due to his PTSD symptoms.  He stated that he suffers from severe anger, irritability, low tolerance, high stress and depression.  He stated that his wife tries to avoid him due to his severe and hostile moods.  He reported that he also has panic attacks daily.  

In light thereof, it appears that his symptoms have worsened since his last examination.  At the March 2011 VA examination, he did not report symptoms of daily panic attacks.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, the Board has found that a claim for TDIU is part of this appeal.  Although the Veteran has submitted a VA Form 21-8970 (Veterans Application for Increased Compensation Based on Unemployability), he has not received notice under the Veterans Claims Assistance Act regarding that claim.  On remand, proper notice should be sent.  

Third, the Veteran contends that his PTSD symptoms prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for PTSD and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2014 and associate them with the electronic claims file.

2.  Again attempt to obtain treatment records from the Capitola Vet Center.  In February 2011, the Vet Center reported that they did not have any information on the Veteran, however, the Veteran has since again reported that he was seen at this facility.

If after continued efforts to obtain the Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  

4.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The examiner should also indicate the functional impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.  

The supporting rationale for all opinions expressed must be provided.

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate and arrange for any further development.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




